                 Case 3:21-cr-00069-RS Document 14
                                                13 Filed 04/09/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOSEPH TARTAKOVSKY (CABN 282223)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 370-2413
 7        FAX: (415) 436-7234
          Joseph.Tartakovsky@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          )   NO. 3:21-CR-00069-RS
                                                        )
14            Plaintiff,                                )   STIPULATION AND ORDER TO CONTINUE
                                                        )   STATUS CONFERENCE AND EXCLUDE TIME
15       v.                                             )   FROM APRIL 12, 2021 TO MAY 10, 2021
                                                        )
16   SAMUEL POLANCO,                                    )
                                                        )
17            Defendant.                                )
                                                        )
18
19            There is a status conference scheduled in this case for April 12, 2021 at 1 p.m. Doc. 12. The
20 parties are negotiating a resolution and, in the interests of efficiency, stipulate and request that the April

21 12, 2021 status conference be continued to May 10, 2021 or to a subsequent date deemed appropriate by

22 the Court.

23            It is further stipulated by and between counsel for the United States and counsel for the
24 defendant SAMUEL POLANCO, that time be excluded under the Speedy Trial Act from April 12, 2021

25 through May 10, 2021. The government and counsel for the defendant have agreed that time be

26 excluded under the Speedy Trial Act so that defense counsel can continue to prepare, including by

27 reviewing the discovery already produced. For this reason the parties stipulate and agree that excluding

28 time until May 10, 2021 will allow for the effective preparation of counsel. See 18 U.S.C.

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     3:21-CR-00069-RS                                                                             v. 7/10/2018
               Case 3:21-cr-00069-RS Document 14
                                              13 Filed 04/09/21 Page 2 of 2




 1 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 2 the time from April 12, 2021 through May 10, 2021 from computation under the Speedy Trial Act

 3 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 4 (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7

 8          IT IS SO STIPULATED.

 9 DATED:          April 9, 2021                         /s/ Joseph Tartakovsky               ___
                                                         JOSEPH TARTAKOVSKY
10                                                       Assistant United States Attorney

11
     DATED:        April 9, 2021                         /s/ Sophia Whiting             ___
12                                                       SOPHIA WHITING
                                                         Counsel for Defendant SAMUEL POLANCO
13
            IT IS SO ORDERED.
14
     DATED: April 9, 2022
15                                                       HON. RICHARD SEEBORG
                                                         Chief United States District Judge
16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 3:21-CR-00069-RS                                                             v. 7/10/2018
